 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES M. DAVIS,                  )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:14cv43-MHT
                                   )              (WO)
THE PRUDENTIAL INSURANCE           )
COMPANY OF AMERICA,                )
                                   )
     Defendant.                    )

                             JUDGMENT

    Pursuant    to     the   joint      stipulation   of    dismissal

(doc. no. 43), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final    judgment

pursuant   to   Rule    58   of   the    Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 24th day of October, 2018.

                    /s/ Myron H. Thompson
                 UNITED STATES DISTRICT JUDGE
